
	
		II
		112th CONGRESS
		2d Session
		S. 3177
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2012
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to require servicers to
		  provide responses to mortgagors requesting residential mortgage loan
		  refinancing, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Stopping
			 Ongoing Lender Delays Act or the SOLD Act.
		2.Truth in Lending Act
			 AmendmentsChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting before
			 section 130 (15 U.S.C. 1640) the following new section:
			
				129I.Responses
				required for mortgagor requests for refinancing
					(a)In
				general
						(1)Written
				response to mortgagor requests required
							(A)In
				generalEach servicer shall respond in writing to a mortgagor of
				a residential mortgage loan who has submitted a written request that meets the
				requirements of subsection (b), not later than the end of the 30-calendar day
				period beginning on the date of receipt of such request, subject to paragraphs
				(2) and (3).
							(B)ApplicabilitySubparagraph
				(A) shall apply, except as provided in subsection (b), and notwithstanding any
				other provision of law or of any contract, including a contract between a
				servicer of a residential mortgage loan and a securitization vehicle or other
				investment vehicle.
							(2)ContentA
				written response by a servicer under paragraph (1) shall specify—
							(A)a decision on
				whether such request has been denied or approved, or that such request has been
				approved subject to specified changes; or
							(B)that additional
				time is required, in which case the servicer shall provide a new decision
				date.
							(3)Single
				extension of new decision date authorizedA servicer may, upon
				written notice to the mortgagor, extend a new decision date provided under
				paragraph (2)(B) a single time, for a period of not longer than 30 additional
				calendar days.
						(b)Inapplicability
				to certain existing mortgagesSubsection (a) shall not apply with
				respect to any residential mortgage with respect to which the mortgagor and the
				mortgagee or servicer have entered into a written agreement before the date of
				enactment of this Act explicitly providing a procedure or terms for approval of
				a short sale.
					(c)Mortgagor
				submissionSubsection (a) shall apply in any case in which the
				mortgagor under a residential mortgage loan submits to the servicer
				thereof—
						(1)a written offer
				for a short sale of the dwelling or residential real property that is subject
				to the mortgage, deed of trust, or other security interest that secures the
				mortgage loan; and
						(2)all information
				required by the servicer in connection with such a request (including a copy of
				an executed contract between the owner of the dwelling or property and the
				prospective buyer that is subject to approval by the servicer).
						(d)Civil actions
				authorizedAn aggrieved individual may bring an action in a court
				of competent jurisdiction, asserting a violation of this section. Aggrieved
				individuals may be awarded all appropriate relief, including equitable relief,
				and a monetary award of $1,000 per violation, plus reasonable attorneys' fees,
				or such higher amount as may be appropriate in the case of an established
				pattern or practice of such failures.
					(e)Definitions
						(1)Residential
				mortgage loanThe term residential mortgage loan
				means any consumer credit transaction that is secured by a mortgage, deed of
				trust, or other equivalent consensual security interest on a dwelling or on
				residential real property that includes a dwelling, other than a consumer
				credit transaction under an open end credit plan or an extension of credit
				relating to a plan described in section 101(53D) of title 11, United States
				Code.
						(2)ServicerThe
				term servicer has the same meaning as in section 129A, except that
				such term includes a person who makes or holds a residential mortgage loan
				(including a pool of residential mortgage loans), if such person also services
				the loan.
						(3)Short
				saleThe term short
				sale means the sale of the dwelling or residential real property that is
				subject to the mortgage, deed or trust, or other security interest that secures
				a residential mortgage loan that—
							(A)will result in
				proceeds in an amount that is less than the remaining amount due under the
				mortgage loan; and
							(B)requires
				authorization by the securitization vehicle or other investment vehicle or
				holder of the mortgage loan, or the servicer acting on behalf of such a vehicle
				or
				holder.
							.
		
